Title: To George Washington from Marie Madeleine Rossignol Bancio Piémont, 12 March 1794
From: Piémont, Marie Madeleine Rossignol Bancio
To: Washington, George


          
            Monsieur le Général
            Philadelphia le 12 Mars 1794
          
          Je me Serais fait un devoir et un plaisir de vous porter moimême le paquet dont Mr de
            Gimat m’avait chargé pour vous, Si ma Sante ne m’en eut privé dans ce moment. ⟨m⟩ais ne
            voulant pas différes plus long-temps ma Commission, j’ai l’honneur de vous l’envoier.
            j’ai bien du regret de ne pouvoir pas jouir de celui de voir moi même un homme tel que
            vous, dont la mérite reconnu de tout le monde lui à fait une réputation invariable.
          j’ai l’honneur d’étre, Monsieur le Général Votre très humble obéissant Servante
          
            Rossignol Piémont
          
        